Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/25/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the accompanying cancellation of claim 3.  Claims 1-2, 4-7 and 9-12 remain pending in the instant application. 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant’s argue that Hammond and JP 056 fail to disclose the Al and SiO2 and therefore can not disclose the claimed arrangement.  The examiner does not disagree, however, the examiner notes that Arakawa and Matsuda each individually discloses and/or make obvious Al and SiO2 evaporants and therefore it is the combination of references that make obvious the claims as drafted.  
Arakawa and Matsuda makes obvious multiple evaporants, using crucibles and hearths and partitioning between the two evaporants and each of Hammond and JP 056 discloses known arrangement for multiple evaporants using a crucible structure that includes a partition between the two evaporants, inside and outside the crucible.  Therefore, taking the references collectively, it would have been obvious to have used the crucible arrangement of Hammond and JP 056 with a reasonable expectation of predictable and successful results, i.e. dual evaporation of materials, a specific goal of Arakawa and Matsuda.  Applicants have not cited or noted any disclosure that the evaporant arrangement of Hammond and JP 056 is limited to the specific materials as disclosed therein.  As such it remains the examiners position that the dual evaporant arrangement of these references would make obvious the claims as drafted when viewed with Arakawa and Matsuda and taking the level of one of ordinary skill in the art at the time of the invention.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
Applicants argue that one would not consider such a modification because the Hammond and JP 056 disclose completely different materials; however, the applicant has not provide any rationale that this defeats the combination and therefore is mere attorney speculation unsupported by any factual evidence.  Each reference discloses PVD of multiple evaporants and the applicants have fails to establish that the materials of JP 056 and Hammond are critical for the evaporant structure.
The applicant’s arguments as it relates to the partition are noted; however, the claims do not define the scope of the term “crucible” and there appears to be reading requirements into the term as a partition can create a crucible with the scope of the claims as drafted.
Applicant’s comparison between Examples I and II and Comparative examples is noted and appears to alleged unexpected or unpredictable benefits.  The examiner notes that this evidence is not commensurate in scope with the claims as drafted.  Specifically, parameters of the ebeam process appear to be divergent and therefore it is unclear if the applicant’s alleged benefits are a function of these parameters (see e.g. thin film forming speed, current value, heating ratio).  Therefore, the examiner can not consider the evidence as persuasive in view of the divergent evidentiary support.
Additionally, as noted in the prior art rejection, JP 225 discloses using a crucible mostly of alumina will provide high evaporation efficiency (see overview, problem to be solved and solution, page 3 of supplied translation) and therefore using an crucible as outlined by JP 225 would have been obvious as predictable and it would appear to provide additional benefits over the other known materials.
All other arguments, not specifically addressed above, are moot as not supported by factual evidence and mere attorney speculation or moot as not commensurate in scope with the claims as drafted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20060251905 by Arakawa et al. taken collectively with US Patent 5725958 by Matsuda et al. and further with US Patent 3576670 by Hammond.
Claim 1:  Arakawa discloses a method for producing a gas barrier film, the gas barrier film having an inorganic thin-film layer laminated to at least one of surfaces of a polymer substrate (abstract), wherein the inorganic thin-film layer is formed by a vacuum vapor-deposition method (0034).  Arakawa discloses using ebeam PVD and using Al or AlO and Si or SiOx as vapor-deposition materials while introducing oxygen gas (0034).   Therefore using Al and SiO2 would have been obvious as Al is taught as one source for aluminum and SiO is taught as one source for silicon and therefore using them together would have been obvious as a selection of a finite group of options.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
The Examiner maintains the position as set forth above; however, notes that Matsuda discloses coating a polymer film using a combination of Al and SiO2 as the evaporation materials and heating such using a EB gun (column 7, lines 20-35) and therefore taking the references collectively, using Al and SiO2 as the sources would have been obvious as predictable to achieve the barrier film deposition.
Arakawa and Matsuda disclose all that is taught above and discloses using multiple evaporants and using crucibles and hearths with a partition; however, fails to disclose the arrangement of such.  However, Hammond, also disclosing using multiple evaporants for ebeam deposition on a moving sheet discloses using a hearth (17) with crucible in the hearth (see Figure 2); wherein the evaporation materials are partitioned between an inside of the one crucible and the other material outside of that crucible (see Figure 2) and therefore taking the references collectively it would have been obvious to have modified Arakawa and Matsuda to use the hearth and crucible arrangement to successfully evaporate multiple materials using ebeam and such would include placing Al into the crucible.
	Claim 2:  Arakawa explicitly discloses the vapor-deposition materials are heated by an electron gun heating method in the vacuum vapor-deposition method (0034).
	Claim 5-6:  Arakawa discloses supplying oxygen to a vacuum chamber; however, fails to explicitly state a pipe and between the polymer and vapor materials.  However, a pipe to supply gases to a chamber is well known and therefore using such would have been obvious to one of ordinary skill in the art.  Additionally, the oxygen is suppled to oxidize the materials in the vapor deposition chamber and therefore would necessarily be supplied between the polymer substrate and vapor deposition crucible based on the properties of gas expanding to fill the chamber (i.e. some oxygen gas will necessarily be present throughout the chamber, including the areas as claimed.
Claim 7:  Matsuda discloses using ratios of the Al and SiO2 that would encompass the claimed time division as claimed (column 7, lines 30-40) and therefore makes obvious the claims as drafted.  At the very least, the ratio and amount of heating and vaporization of each materials would have been recognized as a result effective variable directly affecting the ratio of materials deposited and the film properties and therefore adjusting the time ratios of heating would have been obvious through routine experimentation.
 
Claims 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al. and further with JP 2017020056 (hereafter JP 056)
Arakawa with Matsuda discloses all that is taught above with respect to the rejection above and incorporates herein by reference their disclosures.  Alternative to Hammond, the examiner cites here JP 056 which discloses the evaporation of multiple materials and such materials are partitioned inside and outside of a crucible arranged in what can reasonably be considered a hearth (see crucible 24a within hearth 20, see Figures and accompanying text, see e.g. Figure 1, 4, 5, 9).  Therefore taking the references collectively it would have been obvious to have modified Arakawa and Matsuda to use the hearth and crucible arrangement to successfully evaporate multiple materials using ebeam and such would include placing Al into the crucible.

Claims 4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al. and further with either Hammond or JP 056 as applied above to claims and further with JP 2004341225, hereafter JP 225.
Claims 4 and 9:  Previously cited prior art fails to disclose the crucible is made of mostly alumina; however, JP 225 discloses using a crucible mostly of alumina will provide high evaporation efficiency (see overview, problem to be solved and solution, page 3 of supplied translation) and therefore using an crucible as outlined by JP 225 would have been obvious as predictable.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
	Claims 10-12 are made obvious for the same reasons as set forth above.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al., Hammond or JP 056 and further with US Patent Application 20140057448 by Okazaki et al.
While the examiner maintains the position as set forth above, the examiner cites here Okazaki which discloses supplying oxygen using a pipe between the substrate and the crucible (figure 1 and accompanying text, see also 0069, 0075).  Therefore using the known method for supplying oxygen for film deposition onto a polymer film would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. taken collectively with Matsuda et al. and JP 225 and either with Hammond or JP 056 as applied to claim 9 above and further with Okazaki et al.  
While the examiner maintains the position as set forth above, the examiner cites here Okazaki which discloses supplying oxygen using a pipe between the substrate and the crucible (figure 1 and accompanying text, see also 0069, 0075).  Therefore using the known method for supplying oxygen for film deposition onto a polymer film would have been obvious to one of ordinary skill in the art at the time of the invention.
Claim 12:  Matsuda discloses using ratios of the Al and SiO2 that would encompass the claimed time division as claimed (column 7, lines 30-40) and therefore makes obvious the claims as drafted.  At the very least, the ratio and amount of heating and vaporization of each materials would have been recognized as a result effective variable directly affecting the ratio of materials deposited and the film properties and therefore adjusting the time ratios of heating would have been obvious through routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718